DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-26, 32, 34, 36-39 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mochida et al. (US 2011/0025264 and Mochida hereinafter)
Regarding claim 21, Mochida discloses [figs. 1-9] an apparatus for wireless power transfer, comprising: a first power transmitting unit [32, figs. 2/9] capable of transmitting a first wireless power signal [induction signal]; a second power transmitting unit [31, figs. 2/9] capable of transmitting a second wireless power signal [resonance signal]; and a controller [38/40, figs. 2/9] configured to: transmit a first object detection signal via the first power transmitting unit [para. 65-66] and a second object detection signal via the second power transmitting unit [para. 69-70], receive at least a first response signal from a wireless power receiving apparatus [2/2A, figs. 2 and 9], wherein the first response signal is either a first type in response to the first object detection signal or a second type in response to the second object detection signal, select, from among the first power transmitting unit and the second power transmitting unit [para. 65-66 and 69-70], a selected power transmitting unit based, at least in part, on the first response signal, wherein the first power transmitting unit is selected as the selected power transmitting unit when the first response signal is the first type, wherein the second power transmitting unit is selected as the selected power transmitting unit when the first response signal is the second type, and cause a transmission of the first wireless power signal or the second wireless power signal to the wireless power receiving apparatus via the selected power transmitting unit [para. 55-80].
Regarding claim 23, Mochida discloses, [par. 55-80] wherein the selected power transmitting unit is the second power transmitting unit the controller further configured to: operate the second power transmitting unit, receive power status information from the wireless power receiving apparatus through a near communication module associated with the second power transmitting unit, and control the second wireless power signal based on the power status information.
Regarding claim 24, Mochida discloses [par. 55-80] wherein the selected power transmitting unit is the first power transmitting unit, the controller further configured to: operate the first power transmitting unit, receive power status information from the wireless power receiving apparatus through a near communication module or a transmitting coil of the first power transmitting unit, and control the first wireless power signal based on the power status information.
Regarding claim 25, Mochida discloses [figs. 2] wherein the controller is further configured to: determine that the wireless power receiving apparatus is an inductive wireless power receiving apparatus [22] or a resonant wireless power receiving apparatus [21] based, at least in part, on whether the first response signal is the first type or the second type.
Regarding claim 26, Mochida discloses wherein the first power transmitting unit includes a transmitting coil [32, figs. 2/9], and wherein the second power transmitting unit includes a transmitting antenna [31, figs. 2/9].
Regarding claim 32, Mochida discloses [figs. 1-9] wherein the first power transmitting unit is further configured to transmit the first object detection signal and the second power transmitting unit is configured to transmit the second object detection signal, and wherein the first object detection signal and the second object detection signal are transmitted in alternating fashion [para. 65-70].
Regarding claim 34, Mochida discloses [figs. 1-9] a method for wireless power transfer, the method comprising: transmitting an first object detection signal [par. 65-66] via a first power transmitting unit [32, figs. 2/9] capable of transmitting a first wireless power signal [inductive signal]; transmitting a second object detection signal [para. 69-70] via a second power transmitting unit [31, figs. 2/9] capable of transmitting a second wireless power signal [resonance signal]; receiving at least a first response signal from a wireless power receiving apparatus [2/2A, fig. 2 and 9], wherein the first response signal is either a first type [inductive signal] in response to the first object detection signal or a second type [resonance signal] in response to the second object detection signal [par. 65-66 and 69-70]; selecting, from among the first power transmitting unit and the second power transmitting unit, a selected power transmitting unit [31/32, figs. 2/9] based, at least in part, on the first response signal, wherein the first power transmitting unit is selected as the selected power transmitting unit when the first response signal is the first type, wherein the second power transmitting unit is selected as the selected power transmitting unit when the first response signal is the second type; and causing a transmission of the first wireless power signal or the second wireless power signal to the wireless power receiving apparatus via the selected power transmitting unit [para. 55-80].
Regarding claim 36, Mochida discloses [par. 55-80] further comprising, when the selected power transmitting unit is the second power transmitting unit: operating the second power transmitting unit, receiving power status information from the wireless power receiving apparatus through a near communication module associated with the second power transmitting unit, and controlling the second wireless power signal based on the power status information.
Regarding claim 37, Mochida discloses further comprising, when the selected power transmitting unit is the first power transmitting unit: operating the first power transmitting unit, receiving power status information from the wireless power receiving apparatus through a near communication module or a transmitting coil [32, figs. 2/9] of the first power transmitting unit, and controlling the first wireless power signal based on the power status information.
Regarding claim 38, Mochida discloses further comprising: determining that the wireless power receiving apparatus is an inductive wireless power receiving apparatus [22] or a resonant wireless power receiving apparatus [21] based, at least in part, on whether the first response signal is the first type or the second type.
Regarding claim 39, Mochida discloses wherein the first power transmitting unit includes a transmitting coil [32, figs. 2/9] and the second power transmitting unit includes a transmitting antenna [31, fig. 2/9].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mochida in view of ICHIKAWA (US 2016/0141882).
	Regarding claim 27, Mochida discloses all the features with respect to claim 26 as indicated above. Mochida does not explicitly disclose a first variable capacitor block connected to the transmitting coil and the transmitting antenna.
However, ICHIKAWA discloses [figs. 1-2] a first variable capacitor block [201/203, fig. 2] connected to the transmitting coil [107, figs. 1-2] and the transmitting antenna [11, fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the transmitting apparatus [3, fig. 2] of Mochida by incorporating a first variable capacitor as thought in ICHIKAWA in order to adjust the resonance frequency.
Claims 22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mochida et al.
Regarding claims 22 and 35, Mochida discloses all the features with respect to claims 21 and 34 as indicated above. Mochida further discloses wherein the first power transmitting unit is capable of transmitting the first wireless power signal using magnetic induction and the second power transmitting unit is capable of transmitting the second wireless power signal using magnetic resonance, and wherein the controller is further configured to receive, from the wireless power receiving [2/2A, figs. 2/9] apparatus, resonant voltage information; selecting the inductive power transmitting unit as the selected power transmitting unit when the resonant voltage information indicates that the resonant voltage is below a reference voltage [Va, fig. 3, para. 59]; and selecting the magnetic resonant power transmitting unit as the selected power transmitting unit when the resonant voltage information indicates that the resonant voltage is more than the reference voltage [fig. 4, para. 59]. Mochida does not disclose select the inductive power transmitting unit as the selected power transmitting unit when the resonant voltage information indicates that the resonant voltage is above a reference voltage; and select the magnetic resonant power transmitting unit as the selected power transmitting unit when the resonant voltage information indicates that the resonant voltage is below the reference voltage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the device of Mochida such that the resonant voltage information indicates that the resonant voltage is above a reference voltage and the resonant voltage information indicates that the resonant voltage is below the reference voltage as an obvious design choice to transmit the wireless power signal via the selected power transmitting unit. Since such a modification would have generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 28-31, 33 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842